DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to include “identifying a sub-portion of the one or more likely-relevant portions of the content based on both the relevance of the content and an additional relevance threshold, wherein the sub-portion is associated with the relevance that is greater than the additional relevance threshold, wherein the identified sub-portion of the one or more likely-relevant portions is a highly relevant portion of the content.” A new search was made and art was found to Aravamudan which teaches systems and methods for selecting and presenting content items based on user input. Receiving first input intended to identify a desired content item among content items associated with metadata (likely-relevant portions), determining that an input portion has an importance measure exceeding a threshold, and providing feedback identifying the input portion, see abstract. FIG. 4 illustrates an example conversational interaction 400 between the present system and a user, in accordance with some embodiments. The user speaks "show me Java programmers in the Boston area" (exchange 401). If the user pauses after speaking "show me java" or "show me java programmers," the present system determines that a portion of the input received so far has an importance measure (additional relevance threshold) that exceeds a threshold value. The present system provides feedback and/or prompts on the portion of the input determined to have the importance measure, such as "Java programmers" or "Boston area." For example, the present system provides feedback on portions of input denoted by phrase boundaries (sub-portions), or generally on any portion of input computed to be important. Some embodiments may determine the importance measure based on related metadata stored in a graph theoretic data structure of nodes and entities, described in further detail below. In some embodiments, the importance measure identifies input portions that could benefit from clarification, disambiguation, or confirmation by the present system. The present system provides feedback to the user identifying the portion of the input determined to be important, see par. [0038]. 
Applicant filed a Terminal disclaimer which overcomes the Double patenting rejection. The Double patenting Rejection is Withdrawn.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, 13-17 and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin U.S. PAP 2013/0124189 A1 IN VIEW OF Aravamudan U.S. PAP 2014/0337370A1.

Regarding claim 1 Baldwin teaches a computerized system comprising: one or more processors (single or multiprocessor systems, see par. [0077]); and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (computer-readable storage media such as memories, see par. [0079]), implement a method comprising: 
receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS (a user conversation can be monitored and can include a communication between two or more UEs and can include voice call, or text message threads, see par. [0055]); 
determining a relevance of the content based on a content-relevance model for the first user (a user goal is identified based on the users conversations based on natural language processing, see par. [0056]); 
identifying one or more likely-relevant portions of the content based on the relevance of the content, wherein the one or more identified likely-relevant portions of the content are likely-relevant to the first user (an action to be performed is determined based on evaluation of aggregated user or public data, see par. [0056]); 
and generating a notification associated with the one or more identified likely-relevant portions of the content and the highly relevant portion of the content (user can be queried to request an authorization to perform the action, see par. [0056]).
However Baldwin does not teach identifying a sub-portion of the one or more likely-relevant portions of the content based on both the relevance of the content and an additional relevance threshold, wherein the sub-portion is associated with the relevance that is greater than the additional relevance threshold, wherein the identified sub-portion of the one or more likely-relevant portions is a highly relevant portion of the content.
In the same field of endeavor Aravamudan teaches systems and methods for selecting and presenting content items based on user input. Receiving first input intended to identify a desired content item among content items associated with metadata (likely-relevant portions), determining that an input portion has an importance measure exceeding a threshold, and providing feedback identifying the input portion, see abstract. FIG. 4 illustrates an example conversational interaction 400 between the present system and a user, in accordance with some embodiments. The user speaks "show me Java programmers in the Boston area" (exchange 401). If the user pauses after speaking "show me java" or "show me java programmers," the present system determines that a portion of the input received so far has an importance measure (additional relevance threshold) that exceeds a threshold value. The present system provides feedback and/or prompts on the portion of the input determined to have the importance measure, such as "Java programmers" or "Boston area." For example, the present system provides feedback on portions of input denoted by phrase boundaries (sub-portions), or generally on any portion of input computed to be important. Some embodiments may determine the importance measure based on related metadata stored in a graph theoretic data structure of nodes and entities, described in further detail below. In some embodiments, the importance measure identifies input portions that could benefit from clarification, disambiguation, or confirmation by the present system. The present system provides feedback to the user identifying the portion of the input determined to be important, see par. [0038]. 

It would have been obvious to one of ordinary skill in the art to combine the Baldwin invention with the teachings of Aravamudan for the benefit of providing clarification by the system of important input portions, see par. [0038].
Regarding claim 2 Baldwin teaches the system of claim 1, wherein the method further comprises: 
determining one or more content features based on the content and one or more natural language models, wherein the one or more content features indicate one or more intended semantics of the one or more natural language expressions (analysis of user conversation based on natural language processing using machine learning models, see par. [0056]); 
determining the relevance of the content further based on the content features (identifying user goal  by evaluating the data, see par. [0056]); 
and generating a response to the one or more likely-relevant portions further based on the one or more content features (determine goal and action that can be performed, see par. [0056]; provide solutions or recommendations that maximize the users ability to meet goals, see par. [0022]).  
Regarding claim 3 Baldwin teaches the system of claim 1, wherein the method further comprises: 
receiving metadata associated with the CS (aggregated user or public data, see par. [0056]); 
determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user (the user and or public data can include data relating to accomplishing the user goal and it can be performed in real-time my utilizing statistical, predictive or machine learning models, see par. [0056]); 
and generating a response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS (user can be provided with suggestions or recommendations, see par. [0056]).  
Regarding claim 4 Baldwin teaches the system of claim 1, wherein the method further comprises: 
Generating a response to the one or more likely-relevant portions of the content based on a response-generation model for the first user, wherein when the system is operated in a semi-autonomous mode, providing the response to the one or more likely-relevant portions of the content to the first user; and when the system is operated in an autonomous mode, providing the response to the one or more likely-relevant portions of the content to the CS ( the results component 108 can automatically perform an action or implement a change identified based on the analysis. In another example, the results component 108 can provide an indication to the user and wait for authorization before performing the action or implementing the change, see par. [0027]);
receiving user feedback based on the response to the one or more likely-relevant portions of the content (the user can also be provided with suggestions or recommendations, that request additional information, when authorization is received, see par. [0056]); 
and updating the response-generation model based on the user feedback (training data models, see par. [0052])). 

Regarding claim 7 Baldwin teaches the system of claim 1, wherein the method further comprises: 
Generating a response to the highly-relevant portion of the content based on the response-generation model for the user (the analysis component 106 can utilize the monitored information, public data 110 and/or user data 112 to identify a goal(s) of user. Typically, the analysis component 106 can also determine one or more solutions and/or paths to accomplish the goals, see par. [0033]); and providing the notification of the identified highly-relevant portion (the results component 108 can provide an indication to the user and wait for authorization before performing the action or implementing the change, see par. [0027])

Regarding claim 8 Baldwin teaches a method comprising: 
receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS (a user conversation can be monitored and can include a communication between two or more UEs and can include voice call, or text message threads, see par. [0055]); 
determining a relevance of the content based a content-relevance model for the first user (a user goal is identified based on the users conversations based on natural language processing, see par. [0056]); 
identifying one or more likely-relevant portions of the content based on the relevance of the content, wherein the one or more identified likely-relevant portions of the content are likely-relevant to the first user (an action to be performed is determined based on evaluation of aggregated user or public data, see par. [0056]); 
and generating a notification associated with the one or more identified likely-relevant portions of the content and the highly relevant portion of the content (user can be queried to request an authorization to perform the action, see par. [0056]).
However Baldwin does not teach identifying a sub-portion of the one or more likely-relevant portions of the content based on both the relevance of the content and an additional relevance threshold, wherein the sub-portion is associated with the relevance that is greater than the additional relevance threshold, wherein the identified sub-portion of the one or more likely-relevant portions is a highly relevant portion of the content.
In the same field of endeavor Aravamudan teaches systems and methods for selecting and presenting content items based on user input. Receiving first input intended to identify a desired content item among content items associated with metadata (likely-relevant portions), determining that an input portion has an importance measure exceeding a threshold, and providing feedback identifying the input portion, see abstract. FIG. 4 illustrates an example conversational interaction 400 between the present system and a user, in accordance with some embodiments. The user speaks "show me Java programmers in the Boston area" (exchange 401). If the user pauses after speaking "show me java" or "show me java programmers," the present system determines that a portion of the input received so far has an importance measure (additional relevance threshold) that exceeds a threshold value. The present system provides feedback and/or prompts on the portion of the input determined to have the importance measure, such as "Java programmers" or "Boston area." For example, the present system provides feedback on portions of input denoted by phrase boundaries (sub-portions), or generally on any portion of input computed to be important. Some embodiments may determine the importance measure based on related metadata stored in a graph theoretic data structure of nodes and entities, described in further detail below. In some embodiments, the importance measure identifies input portions that could benefit from clarification, disambiguation, or confirmation by the present system. The present system provides feedback to the user identifying the portion of the input determined to be important, see par. [0038]. 

It would have been obvious to one of ordinary skill in the art to combine the Baldwin invention with the teachings of Aravamudan for the benefit of providing clarification by the system of important input portions, see par. [0038].

Regarding claim 9 Baldwin teaches the method of claim 8, further comprising: determining one or more content features based on the content and one or more natural language models, wherein the one or more content features indicate one or more intended semantics of the one or more natural language expressions (analysis of user conversation based on natural language processing using machine learning models, see par. [0056]); 
determining the relevance of the content further based on the content features (identifying user goal  by evaluating the data, see par. [0056]); 
and generating a response to the one or more likely-relevant portions further based on the one or more content features (determine goal and action that can be performed, see par. [0056]; provide solutions or recommendations that maximize the user’s ability to meet goals, see par. [0022]).  


Regarding claim 10 Baldwin teaches the method of claim 8, further comprising: receiving metadata associated with the CS (aggregated user or public data, see par. [0056]); 
determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user (the user and or public data can include data relating to accomplishing the user goal and it can be performed in real-time my utilizing statistical, predictive or machine learning models, see par. [0056]); 
and generating a response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS (user can be provided with suggestions or recommendations, see par. [0056]).  

Regarding claim 13 Baldwin teaches the method of claim 12, further comprising: 
receiving user feedback based on the response to the one or more likely-relevant portions of the content (the user can also be provided with suggestions or recommendations, that request additional information, when authorization is received, see par. [0056]); 
and updating the response-generation model based on the user feedback (training data models, see par. [0052])).  

Regarding claim 14 Baldwin teaches the method of claim 8, further comprising: generating a response to the one or more likely-relevant portions of the content based on a response-generation model for the first user, when the system is operated in a semi-autonomous mode, providing the response to the one or more likely-relevant portions of the content to the first user (provide the results after completion of the voice call, see par. [0027]); 
and when the system is operated in an autonomous mode, providing the response to the one or more likely-relevant portions of the content to the CS (providing results and/or recommendations based on the inferred data, see par. [0024]).  


Regarding claim 15 Baldwin teaches one or more computer-storage media having instructions stored thereon, wherein the instructions, when executed by a processor of a computing device (computer-readable storage media such as memories, see par. [0079]), cause the computing device to perform actions including: 
receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS (a user conversation can be monitored and can include a communication between two or more UEs and can include voice call, or text message threads, see par. [0055]); 
determining a relevance of the content based on a content-relevance model for the first user (a user goal is identified based on the users conversations based on natural language processing, see par. [0056]); 
identifying one or more likely-relevant portions of the content based on the relevance of the content, wherein the one or more identified likely-relevant portions of the content are likely-relevant to the first user (an action to be performed is determined based on evaluation of aggregated user or public data, see par. [0056]); 
generating a notification associated with the one or more identified likely-relevant portions of the content and the highly relevant portion of the content (user can be queried to request an authorization to perform the action, see par. [0056]).
However Baldwin does not teach identifying a sub-portion of the one or more likely-relevant portions of the content based on both the relevance of the content and an additional relevance threshold, wherein the sub-portion is associated with the relevance that is greater than the additional relevance threshold, wherein the identified sub-portion of the one or more likely-relevant portions is a highly relevant portion of the content.
In the same field of endeavor Aravamudan teaches systems and methods for selecting and presenting content items based on user input. Receiving first input intended to identify a desired content item among content items associated with metadata (likely-relevant portions), determining that an input portion has an importance measure exceeding a threshold, and providing feedback identifying the input portion, see abstract. FIG. 4 illustrates an example conversational interaction 400 between the present system and a user, in accordance with some embodiments. The user speaks "show me Java programmers in the Boston area" (exchange 401). If the user pauses after speaking "show me java" or "show me java programmers," the present system determines that a portion of the input received so far has an importance measure (additional relevance threshold) that exceeds a threshold value. The present system provides feedback and/or prompts on the portion of the input determined to have the importance measure, such as "Java programmers" or "Boston area." For example, the present system provides feedback on portions of input denoted by phrase boundaries (sub-portions), or generally on any portion of input computed to be important. Some embodiments may determine the importance measure based on related metadata stored in a graph theoretic data structure of nodes and entities, described in further detail below. In some embodiments, the importance measure identifies input portions that could benefit from clarification, disambiguation, or confirmation by the present system. The present system provides feedback to the user identifying the portion of the input determined to be important, see par. [0038]. 

It would have been obvious to one of ordinary skill in the art to combine the Baldwin invention with the teachings of Aravamudan for the benefit of providing clarification by the system of important input portions, see par. [0038].
Regarding claim 16 Baldwin teaches the media of claim 15, the actions further comprising: receiving metadata associated with the CS (aggregated user or public data, see par. [0056]); 
determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user (the user and or public data can include data relating to accomplishing the user goal and it can be performed in real-time my utilizing statistical, predictive or machine learning models, see par. [0056]); 
and generating a response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS (user can be provided with suggestions or recommendations, see par. [0056]).  
Regarding claim 20 Baldwin teaches the actions of claim 15, wherein the actions further comprise: generating a response to the one or more likely-relevant portions of the content based on a response-generation model for the first user, providing the response to the one more likely-relevant portions of the content to one or more other users that are separate from the first user and participating in the CS (provide the results after completion of the voice call, see par. [0027]); 
receiving user feedback based on the response to the one or more likely-relevant portions of the content (the user can also be provided with suggestions or recommendations, that request additional information, when authorization is received, see par. [0056]); 
and updating the response-generation model based on the user feedback (training data models, see par. [0052])).  


Claim 5, 6, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin U.S. PAP 2013/0124189, IN VIEW OF Aravamudan U.S. PAP 2014/0337370A1, further in view of Rajagopal U.S. PAP 2017/0359393 A1.

Regarding claim 5 Baldwin teaches the system of claim 4, wherein the method further comprises:
 determining one or more content-substance features based on the content and a content-substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation (a classifier function maps input attribute vector to a confidence that that input belongs to a class, such classification can employ a probabilistic or statistical based analysis, see par. [0051]).
However Baldwin in view of Aravamudan does not teach determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content-style features indicate an emotion of at least one of the plurality of the users ; and generating the response to the one or more likely-relevant portions of the content further based on the one or more content-substance features and the one or more content-style features of the content.  
In the same field of endeavor Rajagopal teaches a method of highlighting at least a part of communication segments between a plurality of participants in a communication network. The method includes extracting, by a highlighting device, semantic information and a plurality of vocal cues from multimedia communication data exchanged between the plurality of participants; identifying, by the highlighting device, communication segments within the multimedia communication data by aggregating the semantic information and the plurality of vocal cues; associating, by the highlighting device, meta-data with each of the communication segments based on communication segment parameters; and highlighting, by the highlighting device, contextually, at least a part of the communication segments based on highlighting parameters received from a user, see abstract. Further, to extract the plurality of vocal cues, a voice analyzer filters conversation gaps within the multimedia communication data in order to generate clean conversation segments. Voice analyzer analyzes vocal intensity of a participant, engagement of participants, pitch of a speaking participant, emotions of the speaking participant, response time of participants, and speed of conversation of participants. Based on the analysis, the voice analyzer generates intensity of participants, engagement of participants, authority of speaking participant, and tone of the speaking participant, which are all different vocal cues, see par. [0022].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Baldwin in view of Aravamudan invention with the teachings of Rajagopal for the benefit of highlighting contextually relevant information in a conference, see abstract.
Regarding claim 6 Rajagopal teaches the system of claim 1, wherein the method further comprises: 
determining one or more content-substance features to encode in the response based on other content-substance features encoded in the likely-relevant portions of the content (extracting semantic information and vocal cues from multimedia communication, see abstract); 
determining one or more content-style features to encode in the response based on other content-style features encoded in the likely-relevant portions of the content (voice analyzer extracts pitch, emotions, response time or speed, see par. [0022]); 
and generating the response to the one or more likely-relevant portions of the content such that the response encodes the one or more content-substance features and the one or more content-style features (communication segments are identified based upon aggregation of the vocal cues from the analyzer and the semantic information, see par. [0023]).  

Regarding claim 11 Rajagopal teaches the method of claim 8, further comprising:  Page 87 of 92 
15993Nonprovisional Patent Application402640-US-NP/MFCP.277870 generating a response to the highly-relevant portion of the content based the response-generation model for the first user (highlighting segments based on parameters such as relevance based on his/her requirement, see par. [0025]); 
and providing a real-time notification of the identified highly-relevant portion of the content and the response to the highly-relevant portion of the content to the first user (present highlighted communication segments to the user, see par. [0033]).  
Regarding claim 12 Baldwin teaches the method of claim 8, further comprising: determining one or more content-substance features based on the content and a content- substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation (a classifier function maps input attribute vector to a confidence that that input belongs to a class, such classification can employ a probabilistic or statistical based analysis, see par. [0051]).
However Baldwin in view of Aravamudan does not teach determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content- style features indicate an emotion of at least one of the plurality of the users; and generating a response to the one or more likely-relevant portions of the content further based on the one or more content-substance features and the one or more content-style features of the content.  
In the same field of endeavor Rajagopal teaches a method of highlighting at least a part of communication segments between a plurality of participants in a communication network. The method includes extracting, by a highlighting device, semantic information and a plurality of vocal cues from multimedia communication data exchanged between the plurality of participants; identifying, by the highlighting device, communication segments within the multimedia communication data by aggregating the semantic information and the plurality of vocal cues; associating, by the highlighting device, meta-data with each of the communication segments based on communication segment parameters; and highlighting, by the highlighting device, contextually, at least a part of the communication segments based on highlighting parameters received from a user, see abstract. Further, to extract the plurality of vocal cues, a voice analyzer filters conversation gaps within the multimedia communication data in order to generate clean conversation segments. Voice analyzer analyzes vocal intensity of a participant, engagement of participants, pitch of a speaking participant, emotions of the speaking participant, response time of participants, and speed of conversation of participants. Based on the analysis, the voice analyzer generates intensity of participants, engagement of participants, authority of speaking participant, and tone of the speaking participant, which are all different vocal cues, see par. [0022].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Baldwin in view of Aravamudan invention with the teachings of Rajagopal for the benefit of highlighting contextually relevant information in a conference, see abstract.
Regarding claim 17 Rajagopal teaches the media of claim 15, wherein the actions further comprise: 
generating a response to the highly-relevant portion of the content based the response-generation model for the first user (highlighting segments based on parameters such as relevance based on his/her requirement, see par. [0025]); 
and providing a notification of the identified highly-relevant portion of the content and the response to the highly-relevant portion of the content to the first user (present highlighted communication segments to the user, see par. [0033]).  


Regarding claim 18 Baldwin teaches the media of claim 15, wherein the actions further comprise: determining one or more content-substance features based on the content and a content- substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation(a classifier function maps input attribute vector to a confidence that that input belongs to a class, such classification can employ a probabilistic or statistical based analysis, see par. [0051]).
However Baldwin in view of Aravamudan does not teach determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content- style features indicate an emotion of at least one of the plurality of the users; and generating a response to the one or more likely-relevant portions of the content further based on the one or more content-substance features and the one or more content-style features of the content.  
In the same field of endeavor Rajagopal teaches a method of highlighting at least a part of communication segments between a plurality of participants in a communication network. The method includes extracting, by a highlighting device, semantic information and a plurality of vocal cues from multimedia communication data exchanged between the plurality of participants; identifying, by the highlighting device, communication segments within the multimedia communication data by aggregating the semantic information and the plurality of vocal cues; associating, by the highlighting device, meta-data with each of the communication segments based on communication segment parameters; and highlighting, by the highlighting device, contextually, at least a part of the communication segments based on highlighting parameters received from a user, see abstract. Further, to extract the plurality of vocal cues, a voice analyzer filters conversation gaps within the multimedia communication data in order to generate clean conversation segments. Voice analyzer analyzes vocal intensity of a participant, engagement of participants, pitch of a speaking participant, emotions of the speaking participant, response time of participants, and speed of conversation of participants. Based on the analysis, the voice analyzer generates intensity of participants, engagement of participants, authority of speaking participant, and tone of the speaking participant, which are all different vocal cues, see par. [0022].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Baldwin in view of Aravamudan invention with the teachings of Rajagopal for the benefit of highlighting contextually relevant information in a conference, see abstract.
Regarding claim 19 Baldwin teaches the media of claim 15, wherein the actions further comprise:  Page 90 of 92 15993Nonprovisional Patent Application402640-US-NP/MFCP.277870 determining one or more content-substance features to encode in a response based on other content-substance features encoded in the likely-relevant portions of the content (a classifier function maps input attribute vector to a confidence that that input belongs to a class, such classification can employ a probabilistic or statistical based analysis, see par. [0051]).
However Baldwin in view of Aravamudan does not teach determining one or more content-style features to encode in the response based on other content-style features encoded in the likely-relevant portions of the content; and generating the response to the one or more likely-relevant portions of the content such that the response encodes the one or more content-substance features and the one or more content-style features.  
In the same field of endeavor Rajagopal teaches a method of highlighting at least a part of communication segments between a plurality of participants in a communication network. The method includes extracting, by a highlighting device, semantic information and a plurality of vocal cues from multimedia communication data exchanged between the plurality of participants; identifying, by the highlighting device, communication segments within the multimedia communication data by aggregating the semantic information and the plurality of vocal cues; associating, by the highlighting device, meta-data with each of the communication segments based on communication segment parameters; and highlighting, by the highlighting device, contextually, at least a part of the communication segments based on highlighting parameters received from a user, see abstract. Further, to extract the plurality of vocal cues, a voice analyzer filters conversation gaps within the multimedia communication data in order to generate clean conversation segments. Voice analyzer analyzes vocal intensity of a participant, engagement of participants, pitch of a speaking participant, emotions of the speaking participant, response time of participants, and speed of conversation of participants. Based on the analysis, the voice analyzer generates intensity of participants, engagement of participants, authority of speaking participant, and tone of the speaking participant, which are all different vocal cues, see par. [0022].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Baldwin in view of Aravamudan invention with the teachings of Rajagopal for the benefit of highlighting contextually relevant information in a conference, see abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/            Primary Examiner, Art Unit 2658